 1                             UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 ANTHONY FESTA,                                          Case No.: 2:17-cv-00850-APG-NJK

 4          Plaintiff                                     Order Denying as Moot Motions for
                                                          Temporary Restraining Order and
 5 v.                                                        Denying Motion for Default

 6 NDOC, et al.,                                                  [ECF Nos. 40, 44, 45]

 7          Defendants

 8         Plaintiff Anthony Festa filed a motion for temporary restraining order, asserting that he

 9 believes he is about to be transferred back to High Desert State Prison (HDSP) where, he alleges,

10 he is in danger from a correctional officer who previously threatened his life. ECF No. 40. He

11 believes his transfer is imminent because he has been granted parole and prisoners who are to be

12 released in Las Vegas are first transferred to HDSP. Id. The defendants respond that they have

13 arranged for Festa to be housed at the Southern Desert Correctional Center (SDCC) pending his

14 release on parole. ECF No. 43. Festa states in a motion for default and in a second motion for a

15 temporary restraining order that there are officers at SDCC who know about his case at HDSP,

16 so he would still be in danger. ECF Nos. 44, 45. But there is no evidence that any other officers

17 have threatened him. Festa’s unsupported fears that unidentified officers might retaliate against

18 him is insufficient to warrant temporary injunctive relief. Consequently, I deny Festa’s motions

19 for temporary restraining order as moot.

20         In Festa’s second motion for a temporary restraining order, he alleges correctional

21 officers Parks and Bennett denied him access to the courts. ECF No. 45 at 6. Those allegations

22 are not a part of Festa’s third amended complaint in this action, and Parks and Bennett are not

23
 1 defendants in this case. ECF No. 39. I therefore do not consider these allegations, nor do I grant

 2 any relief related to them, to the extent Festa is seeking some form of relief at this time.

 3         IT IS THEREFORE ORDERED that plaintiff Anthony Festa’s motions for temporary

 4 restraining order (ECF Nos. 40, 45) are DENIED as moot.

 5         IT IS FURTHER ORDERED that plaintiff Anthony Festa’s motion for default (ECF No.

 6 44) is DENIED.

 7         DATED this 7th day of December, 2018.

 8
                                                          ANDREW P. GORDON
 9                                                        UNITED STATES DISTRICT JUDGE

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                                     2
